Citation Nr: 0421457	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck and right 
shoulder injury with headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
10, 1954, and August 16, 1954 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a neck 
and right shoulder injury with headaches, and entitlement to 
compensation under 38 U.S.C.A. § 1151 due to a duodenal 
ulcer, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In September 1995, the RO denied the veteran's claim of 
service connection for a neck and right shoulder injury with 
headaches.

2.  Evidence received since the September 1995 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

2.  New and material evidence has been received since the 
September 1995 denial, and the claim of service connection 
for a neck and right shoulder injury with headaches, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered this new legislation with regard to 
the limited issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
neck and right shoulder injury with headaches.  Given the 
favorable action taken below, however, no further assistance 
in developing the facts pertinent to the issue is required at 
this time.

I.  Factual Background

A review of the record shows that the veteran filed his 
initial claim in May 1995 for service connection for a neck 
and right shoulder injury with headaches he contended 
occurred in service.  He contended that his headaches were as 
a result of his right shoulder and neck disorders.

A review of the record discloses that the RO attempted to 
obtain the veteran's service medical records through the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and that the NPRC stated that the records may have 
been in a location destroyed or damaged by a fire in 1973 at 
the NPRC.  

The veteran underwent a VA examination in November 1976.  No 
disorder of the neck or shoulder was noted.

In September 1995, the RO denied the veteran's claim of 
service connection on the basis that there were no medical 
records to evidence an etiological connection between his 
disabilities and service.  The veteran did not appeal the 
adverse determination.

In July 2000, the veteran filed an informal claim of 
entitlement for service connection for a neck and right 
shoulder injury with headaches.  The veteran claimed that he 
incurred a right shoulder and neck injury in the 1950s while 
stationed at Luke Air Force Base in Arizona.  While working 
on an aircraft, he injured his right shoulder and the muscles 
were torn, pulled and strained.  This caused a large area of 
his neck and shoulder to be strained.  He experienced 
headaches as a result of the strain.  The injury resulted in 
limited use of his arm and neck.  

Treatment records were submitted from the VA Medical Center 
(VAMC) in Oklahoma City and United Regional Health Care 
System.  

In October 2001, the RO denied the veteran's claim on the 
basis that new and material evidence had not been received.  
The veteran appealed the RO's determination.

The veteran's private physician, Dr. Lesley Serrano, M.D., 
submitted a statement in December 2002, stating that the 
veteran was treated in November 2002 for a follow-up on his 
right shoulder due to an injury incurred in service in 1955 
or 1956 while working on an airplane.  

Treatment records were obtained from the VAMC in Wichita, 
Kansas.

In a March 2003 Supplemental Statement of the Case, the RO 
continued its denial of service connection on the basis that 
new and material evidence had not been received.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The veteran submitted his initial claim of service connection 
in May 1995.  In a September 1995 rating decision, the RO 
notified the veteran that he was not entitled to compensation 
based on the finding that the veteran's neck and right 
shoulder injury with headaches was not related to service.  
The veteran did not appeal the determination.  Therefore, the 
RO's decision of September 1995 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Evidence of record at the time of the September 1995 denial 
consisted of a VA examination conducted in November 1976.  

Evidence received since the September 1995 decision is new 
and material.  Specifically, since the prior denial, the RO 
received a statement from the veteran describing the incident 
which caused his claimed disabilities, and correspondence 
from a private physician which references his disabilities 
due to an in-service incident.  Additionally, the evidence of 
record contains treatment records from the VAMC in Wichita 
and Oklahoma City, and other private medical records.  Such 
information is vital to the veteran's claim and is new and 
material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a).  This new evidence fundamentally calls into 
question the etiology of the veteran's disorders, and should 
be considered in light of the entire evidence of record.  
Accordingly, this evidence bears "directly and 
substantially" on the issue at hand, and the veteran's claim 
of entitlement to service connection for a neck and right 
shoulder injury with headaches is reopened.  38 U.S.C.A. 
§ 5108 (West 2002).  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim of 
service connection for neck and right shoulder injury with 
headaches is reopened.  To that extent only, the appeal is 
granted at the present time.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the issues on 
appeal.

The RO should obtain the entirety of the veteran's treatment 
records from Dr. Serrano.  The veteran is advised that he has 
an obligation to cooperate fully with VA's efforts to obtain 
the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).  

Regarding the issue of service connection for a neck and 
right shoulder injury with headaches, the veteran should be 
afforded a VA examination to clarify the diagnosis of the 
right shoulder and/or neck disorder, whether the veteran 
suffers headaches as a result of any such disorder, and the 
etiology of the right shoulder and/or neck disorder, 
including whether it is related to the in-service incident 
described by the veteran.

Regarding the duodenal ulcer, the veteran claims that in 
October 1997 the VAMC in Oklahoma City prescribed medication 
which caused internal bleeding and his duodenal ulcer.  The 
veteran should be scheduled for a VA examination to determine 
the etiology of his duodenal ulcer.  The examiner should 
review the entirety of the claims folder and provide an 
opinion as to when an initial diagnosis of a duodenal ulcer 
was rendered, the etiology of the disorder, including whether 
the disorder was as a result of any medications taken by the 
veteran and whether these medications were prescribed by the 
VA, and a discussion of any other procedures taken by VA as 
it relates to his duodenal ulcer.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain the veteran's 
treatment records from Dr. Serrano.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
clarifying whether the veteran 
currently has a right shoulder and/or 
neck disorder including whether 
headaches is a manifestation of either 
disorder, and the etiology of the 
disorders.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether any disorder of 
the right shoulder and/or neck is at 
least as likely as not etiologically 
related to service or any incident 
therein, including the incident 
described by the veteran in which he 
was working on an aircraft.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The veteran should be afforded a VA 
examination for the purpose of 
obtaining an opinion as to whether it 
is at least as likely as not that the 
veteran sustained a duodenal ulcer as a 
result of medications taken by the 
veteran and prescribed by VA and/or any 
other procedures taken by VA.  If the 
examiner concludes that the veteran has 
a duodenal ulcer due to such VA 
treatment, he or she should provide an 
opinion as to whether the proximate 
cause of the ulcer was 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the surgical 
treatment or (B) an event not 
reasonably foreseeable.  

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should adjudicate the 
veteran's claims of entitlement to 
service connection for a neck and right 
shoulder injury with headaches, and 
readjudicate the veteran's claim of 
entitlement to service connection for a 
duodenal ulcer under 38 U.S.C.A. 
§ 1151.  If the determinations of these 
claims remain less than fully favorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



